John I. Purtle, Justice, dissenting. I am puzzled by the majority opinion in this case. It purports to rely on the case of Arkansas Livestock and Poultry Commission v. House, 276 Ark. 326, 634 S.W.2d 388 (1982), wherein we stated: “On appeal we reverse, holding the discharge of an employee to be an administrative decision and the circuit court is without jurisdiction to review those decisions.” The majority proceeds not only to reverse the decision of an administrative agency in reinstating an employee, but also to approve the circuit court’s action of reviewing and reversing the administrative decision. So far as I am concerned, the act of reinstating an administrative employee is no different than an act terminating an administrative employee. I do not believe the present opinion is in harmony with our holding in Arkansas Livestock and Poultry Commission v. House, supra, wherein we stated: It seems too obvious for serious argument that the Administrative Procedure Act, enacted in 1967, was never designed nor intended to create supervisory responsibility by the judicial branch of state government over the day-to-day actions of the executive branch, including the hiring or firing of personnel... It hardly need be said that firing employees is clearly an administrative act and not a matter that involves the quasi judicial function of an agency. If firing is subject to judicial review then we can think of no logical reason why hiring should not be also. And if hiring is, it follows that promotion would also come under our purview, and so on and so on. Therefore, relying upon Arkansas Livestock and Poultry Commission v. House, supra, I would hold that the administrative function of hiring and firing or promoting and demoting administrative employees is not subject to judicial review. The judicial branch of government has no business meddling in the administrative branch’s affairs. Additionally, I would reprimand the attorney for the state for including in appellees’ brief matters which we had previously determined should not be included because they were not a part of the record.